448 F.2d 1399
UNITED STATES of America, Appellee,v.Allen KLEIN, Appellant.
No. 116.
Docket 71-1464.
United States Court of Appeals, Second Circuit.
Argued October 6, 1971.
Decided October 13, 1971.

Appeal from the United States District Court for the Southern District of New York; Morris E. Lasker, Judge.
Max Freund, New York City (Rosenman, Colin, Kaye, Petschek, Freund & Emil, New York City, on the brief), for appellant.
Alan B. Morrison, Asst. U. S. Atty., for appellee.
Before MOORE, HAYS and FEINBERG, Circuit Judges.
PER CURIAM:


1
The decision of the district court is affirmed.